                                    1   LAURA LEIGH GEIST (SBN 180826)
                                        laura.geist@dentons.com
                                    2   ANDREW S. AZARMI (SBN 241407)
                                        andrew.azarmi@dentons.com
                                    3   ANNE E. WADDELL (SBN 311388)
                                        anne.waddell@dentons.com
                                    4   THOMAS R. WORGER (SBN 311312)
                                        thomas.worger@dentons.com
                                    5   DENTONS US LLP
                                        1999 HARRISON STREET
                                    6   SUITE 1300
                                        OAKLAND, CALIFORNIA 94612-4709
                                    7   Telephone:    415 882 5000
                                        Facsimile:    415 882 0300
                                    8
                                        SANDRA D. HAUSER (pro hac vice)
                                    9   sandra.hauser@dentons.com
                                        DENTONS US LLP
                                   10   1221 Avenue of the Americas
                                        New York, NY 10020-1089
                                   11   Telephone:    212 768 6700
                                        Facsimile:    212 768 6800
                                   12
                                        Attorneys for Defendant Apple Inc.
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13
       DENTONS US LLP

        (415) 882-5000




                                   14
                                                                       UNITED STATES DISTRICT COURT
                                   15
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   16
                                                                          SAN FRANCISCO DIVISION
                                   17

                                   18
                                        REBECCA TAYLOR, and C.T., a minor by               Case No. 3:20-CV-03906-RS
                                   19   REBECCA TAYLOR, C.T.,’s parent and
                                        guardian, on behalf of themselves and all others   STIPULATION AND ORDER TO
                                   20   similarly situated,                                AMEND BRIEFING SCHEDULE AND
                                                                                           CONTINUE HEARING ON APPLE
                                   21                     Plaintiff,                       INC.’S MOTION TO DISMISS

                                   22            v.                                        Date:    No Hearing per Civ. L.R. 6-2(b)

                                   23   Apple Inc.,                                        Dept:    Courtroom 3, 17th Floor
                                                                                           Judge:   The Hon. Richard Seeborg
                                   24                     Defendant.
                                                                                           Complaint filed: June 12, 2020
                                   25                                                      Trial Date: None set.
                                   26

                                   27

                                   28
                                        Case No. 3:20-CV-03906-RS                  1
                                        STIPULATION AND ORDER TO AMEND BRIEFING SCHEDULE & CONTINUE HR’G ON APPLE INC.’S
                                        MOTION TO DISMISS
                                    1

                                    2                                            STIPULATION
                                    3          Pursuant to Local Rules 6-1 and 6-2, Plaintiffs Rebecca Taylor and C.T., a minor, by Rebecca
                                    4   Taylor C.T.’s parent and guardian, on behalf of themselves and all others similarly situated
                                    5   (“Plaintiffs”) and Defendant Apple Inc. (“Defendant”) enter into this stipulation and agreement,
                                    6   subject to the Court’s approval, to extend the deadline to file a reply memoranda in support of, and
                                    7   continue the hearing on, Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint
                                    8   (“Motion”).
                                    9           1.      WHEREAS, Plaintiffs filed their Complaint on June 17, 2020 (ECF No. 1);
                                   10           2.      WHEREAS, Defendant’s filed a motion to dismiss under Federal Rule of Civil
                                   11   Procedure 12(B)(6) on August 24, 2020 (ECF No. 24); Plaintiffs opposed Defendant’s motion to
                                   12   dismiss on October 8, 2020 (ECF No. 27) and Defendant filed their reply in response on November 9,
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13   2020 (ECF No. 33); and on March 19, 2021, this Court issued an order granting Defendant’s motion
       DENTONS US LLP

        (415) 882-5000




                                   14   to dismiss with leave to amend, giving Plaintiffs 20 days to file an amended complaint (ECF No. 46);
                                   15           3.      WHEREAS, Plaintiffs filed their Amended Complaint on April 8, 2021 (ECF No. 48)
                                   16           4.      WHEREAS, the Court granted the Parties’ stipulated briefing schedule on Defendant’s
                                   17   Motion, ordering the Motion due by May 10, 2021, Plaintiffs’ opposition due June 11, 2021,
                                   18   Defendants’ reply due June 28, 2021, and the Motion to be heard on July 15, 2021 (ECF No. 50);
                                   19           5.      WHEREAS, on May 10, 2021, Defendant filed its Motion (ECF No. 56);
                                   20           6.      WHEREAS, the Court granted the Parties’ stipulated briefing schedule and
                                   21   continuance of hearing on Defendant’s Motion, ordering Plaintiff’s opposition to the Motion due June
                                   22   25, 2021, Defendant’s reply due July 12, 2021, and the Motion to be heard on July 29, 2021 (ECF
                                   23   No. 58);
                                   24           7.      WHEREAS, Plaintiffs filed their opposition to the Motion on June 25, 2021 (ECF No.
                                   25   63);
                                   26           8.      WHEREAS, the Parties believe good cause exists to extend the deadline for Defendant
                                   27   to file its reply brief by one week—due to the unavailability of counsel during the week of July 4,
                                   28
                                        Case No. 3:20-CV-03906-RS                  2
                                        STIPULATION AND ORDER TO AMEND BRIEFING SCHEDULE & CONTINUE HR’G ON APPLE INC.’S
                                        MOTION TO DISMISS
                                    1   2021—and to continue the hearing three weeks—due to the complexity of the claims and allegations
                                    2   in this matter and the unavailability of Defendant’s counsel the first week of August 2021 and the
                                    3   Court’s unavailability on August 12, 2021;
                                    4          9.      WHEREAS, the Parties have previously requested one continuance in this matter
                                    5   regarding the Initial Case Management Conference and the briefing schedule on Defendant’s motion
                                    6   to dismiss the original Complaint (ECF No. 26) and two continuances on the briefing schedule on
                                    7   Defendant’s Motion (ECF Nos. 50, 57), but the most recent stipulation (ECF No. 57) extended the
                                    8   time for opposition by two weeks but did not enlarge the time for filing the reply brief at issue here
                                    9   beyond the time originally agreed, and this briefing schedule and hearing continuance will have no
                                   10   impact on any other events or deadlines.
                                   11          ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, subject to the
                                   12   approval of the Court that:
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13          1.      The deadline for Defendant to file its reply in support of its motion to dismiss is July
       DENTONS US LLP

        (415) 882-5000




                                   14   19, 2021;
                                   15          2.      Defendant’s motion to dismiss shall be heard, subject to the Court’s availability, on
                                   16   August 19, 2021 at 1:30 p.m.
                                   17

                                   18          IT IS SO STIPULATED.
                                   19
                                        Dated: June 28, 2021                                 DENTONS US LLP
                                   20

                                   21
                                                                                             By: /s/ Andrew S. Azarmi*
                                   22                                                            ANDREW S. AZARMI
                                   23                                                        Attorney for Defendant
                                                                                             APPLE INC.
                                   24

                                   25

                                   26

                                   27

                                   28
                                        Case No. 3:20-CV-03906-RS                  3
                                        STIPULATION AND ORDER TO AMEND BRIEFING SCHEDULE & CONTINUE HR’G ON APPLE INC.’S
                                        MOTION TO DISMISS
                                    1   Dated: June 29, 2021                                 BLOOD HURST O’REARDON LLP
                                    2

                                    3                                                        By: /s/ Thomas J. O’Reardon, II
                                                                                                 THOMAS J. O’REARDON, II
                                    4
                                                                                             Attorney for Plaintiffs
                                    5

                                    6
                                                                                ECF ATTESTATION
                                    7
                                               I, Andrew Azarmi, am the ECF User whose ID and password are being used to file this
                                    8
                                        document. I attest that concurrence in the filing of this document was obtained from all signatories.
                                    9

                                   10
                                                                   DECLARATION OF ANDREW AZARMI
                                   11
                                               I, Andrew Azarmi, declare as follows:
                                   12
                                               1.      I am a member of the bar of this Court and a litigation partner with the law firm of
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13
                                        Dentons US LLP, counsel of record for Defendant Apple Inc. (“Apple”). I make this declaration in
       DENTONS US LLP

        (415) 882-5000




                                   14
                                        support of the Parties’ stipulated briefing schedule and hearing continuance. Unless otherwise stated,
                                   15
                                        the contents of this declaration are based upon my personal knowledge and, if called to testify, I
                                   16
                                        could and would testify competently about the matters in this declaration.
                                   17
                                               2.      Plaintiffs filed their opposition to Defendant’s Motion on June 25, 2021.
                                   18
                                               3.      The Parties believe good cause exists to extend the deadline for Defendant to file its
                                   19
                                        reply brief by one week—due to the unavailability of counsel during the week of July 4, 2021—and
                                   20
                                        to continue the hearing two weeks—due to the complexity of the claims and allegations in this matter
                                   21
                                        and the unavailability of Defendant’s counsel the first week of August 2021.
                                   22
                                               4.      The Parties have previously requested one continuance in this matter regarding the
                                   23
                                        Initial Case Management Conference and the briefing schedule on Defendant’s motion to dismiss the
                                   24
                                        original Complaint (ECF No. 26) and two continuances on the briefing schedule on Defendant’s
                                   25
                                        Motion (ECF Nos. 50, 57), but the most recent stipulation (ECF No. 57) extended the time for
                                   26
                                        opposition by two weeks but did not did not enlarge the time for filing the reply brief, and this
                                   27
                                        briefing schedule and hearing continuance will have no impact on any other events or deadlines.
                                   28
                                        Case No. 3:20-CV-03906-RS                  4
                                        STIPULATION AND ORDER TO AMEND BRIEFING SCHEDULE & CONTINUE HR’G ON APPLE INC.’S
                                        MOTION TO DISMISS
                                    1          I declare under penalty of perjury under the laws of the United States of America that the
                                    2   foregoing is true and correct and that this declaration is executed on June 29, 2021, in San Francisco,
                                    3   California.
                                    4
                                                                                              /s/ Andrew S. Azarmi
                                    5                                                           Andrew S. Azarmi
                                    6

                                    7
                                               PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                    8

                                    9

                                   10
                                               June 30 2021
                                        Dated: ________,                             ________________________________________
                                   11                                                HON. RICHARD SEEBORG
                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                   12
1999 HARRISON STREET, SUITE 1300
  OAKLAND, CALIFORNIA 94612




                                   13
       DENTONS US LLP

        (415) 882-5000




                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                        Case No. 3:20-CV-03906-RS                  5
                                        STIPULATION AND ORDER TO AMEND BRIEFING SCHEDULE & CONTINUE HR’G ON APPLE INC.’S
                                        MOTION TO DISMISS
                                             Case 3:20-cv-03906-RS Document 65 Filed 06/30/21 Page 6 of 6




                                    1                                    CERTIFICATE OF SERVICE
                                    2           I am a citizen of the United States and employed in the County of Alameda, California. I
                                    3    am over the age of eighteen years and not a party to the within-entitled action. My business
                                    4    address is 1999 Harrison Street, Suite 1300, Oakland, California 94612.
                                    5           I declare under penalty of perjury under the laws of the United States that on June 30,
                                    6    2021, I caused to be served on the interested parties in this action the following documents
                                    7         STIPULATION AND [PROPOSED] ORDER TO AMEND BRIEFING SCHEDULE &
                                    8    CONTINUE HEARING ON APPLE INC.’S MOTION TO DISMISS; DECLARATION OF
                                    9    ANDREW AZARMI electronically using the CM/ECF system to the email addresses on file
                                   10    with the Court, described as:
                                   11    Thomas Joseph O’Reardon, II                        Andrew J. Brown
                                         Timothy G. Blood                                   Attorney at Law
                                   12    Andrew J. Brown                                    501 W. Broadway, Suite 1490
1999 HARRISON STREET, SUITE 1300




                                         BLOOD HURST & O’REARDON, LLP                       San Diego, CA 92101
  OAKLAND, CALIFORNIA 94612




                                   13    501 West Broadway, Suite 1490                      Email: andrewb@thebrownlawfirm.com
                                         San Diego, CA 92101                                Telephone: 619.501.6550
       DENTONS US LLP

        (415) 882-5000




                                   14
                                         Email: toreardon@bholaw.com
                                   15    tblood@bholaw.com
                                         Telephone: 619.338.1101
                                   16

                                   17           I declare under penalty of perjury under the laws of the State of California and of the

                                   18    United States of America that the above is true and correct. Executed on June 30, 2021 at Bay

                                   19    Point, California

                                   20

                                   21

                                   22
                                                                                                       Adrienne Hankins
                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                        Case No. 3:20-CV-03906-RS                  6
                                        STIPULATION AND ORDER TO AMEND BRIEFING SCHEDULE & CONTINUE HR’G ON APPLE INC.’S
                                        MOTION TO DISMISS
